                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA                      )
Plaintiff,                                    )
                                              )               No. 3:18-CR-172
v.                                            )
                                              )               JUDGE CRYTZER
MICHAEL LAPAGLIA                              )
Defendant.                                    )

             UNITED STATES’ AMENDED SENTENCING MEMORANDUM

       COMES NOW, the United States of America, by and through Francis M. Hamilton III,

the Acting United States Attorney for the Eastern District of Tennessee, and files this amended

sentencing memorandum in compliance with the Court’s order [doc. 62] and hereby requests that

the Court sentence the defendant in the above-referenced case to at least 18 months’

imprisonment, a sentence above his advisory guidelines range. (See Doc. 68, Government’s

Amended Motion for Upward Variance.) The United States respectfully submits that an above-

guidelines sentence is sufficient and not greater than necessary to address the concerns set forth

in Title 18, United States Code, Section 3553.

                                       I. Offense Conduct

       The defendant has been a medical doctor for nearly 20 years and has managed to work in

the medical field that entire time, despite numerous scandals and infractions. (Doc. 61, Third

Revised PSR, ¶¶ 70-77, pg. 14-15.) The defendant is a drug dealer. In 2014, the defendant’s

unlawful possession of marijuana, valium and various paralytic and sedative agents resulted in

the loss of his DEA Registration number. (Doc. 61, PSR, ¶¶ 12, 55, 75, pgs. 5, 10, 15.) Thus,

the defendant lost his ability to write prescriptions for controlled substances. But this did not

deter the defendant. Instead the defendant devised a way around that limitation: he conspired

with another medical doctor to establish a “concierge” suboxone clinic- traveling to opioid-

addicted patients to treat their addiction. In actuality, the defendant met patients at his home and
in parking lots – just like a typical drug dealer. (Id. at ¶ 14, pg. 6.) The defendant wrote

prescriptions for controlled substances, but because the defendant was unauthorized to prescribe

controlled substances, the defendant used pre-signed prescription pads (signed by Dr. Charles

Brooks who was authorized to write prescriptions). No medical exams were performed, no drug

tests were taken, no mental health treatment was offered, and no steps were taken to ensure

patients did not divert their prescriptions. Patients communicated with the defendant using text

messaging and WhatsApp, just like typical drug dealers use. (Id. at ¶ 22, pg. 7.) The defendant’s

criminal conduct was, simply, a brazen misuse of his medical license that endangered the health

and well-being of his pill-seeking patients.

                                           II. Guidelines

       The defendant’s Third Revised Presentence Report (“PSR”) correctly calculates the

defendant’s Guidelines at six to 12 months’ imprisonment for the drug offense and health care

offense. (Doc. 61, Third Revised PSR, ¶ 92, pg. 18.) The defendant faces a statutory maximum

term of imprisonment of 10 years with respect to count one and a maximum term of five years

with respect to count two. 21 U.S.C. § 841(b)(1)(E)(i); (Doc. 61, Third Revised PSR, ¶ 89, pg.

18.) Based on drug quantities, the defendant faces a total offense level of 10. (Id. at ¶ 92, pg.

18.) The defendant is in a criminal history category of I. (Id.) Accordingly, the defendant’s

effective guideline range is six to 12 months. (Id.)

                                           III. 3553(a) Factors

       In addition to the Guidelines range and the recommendations of the Sentencing

Commission, the Court must also consider the Title 18, United States Code, Section 3553(a)

factors. The factors in Title 18, United States Code, Section 3553(a) support a conclusion that an

above-Guideline sentence of at least 18 months’ imprisonment is appropriate.




                                                  2
       As provided in Title 18, United States Code, Section 3553(a)(2), the Court shall consider

the following factors: (1) the need for the sentence imposed to reflect the seriousness of the

offense and promote respect for the law; (2) the need for the sentence to afford adequate

deterrence; and (3) the need to protect the public. This offense is serious, and the sentence

should reflect its serious nature. Additionally, the defendant’s sentence must deter him from

committing crimes in the future and should also deter others from engaging in the same behavior.

       The defendant’s previous criminal history, disturbing occupational infractions, and his

deceitful and obstructive behavior while on pretrial release warrant a serious sentence that is

above the Guidelines range. The offense in this case is serious, despite the low Guidelines range

calculation. The defendant’s conduct cost medical providers (and ultimately taxpayers)

thousands and endangered to health and well-being of addicted, and drug-diverting patients. The

defendant’s meetups at his home and in fast-food parking lots are exactly what they appear to be:

drug transactions. By ignoring the standard of care and ignoring his own licensing restrictions,

the defendant was merely a drug trafficker with a lab coat. There is no difference between the

defendant’s conduct and the conduct of a typical street-level drug dealer. The defendant should

be sentenced accordingly.

       The need to promote respect for the law is similarly strong here. While on pretrial

release the defendant went through great lengths to obstruct his drug testing (indicating the

results of the test would have been, at the very least, unfavorable to the defendant): he casually

took advantage of a global pandemic to find an easy excuse to avoid a drug test and then falsified

a medical document to cover-up that lie. (See doc. 45, R & R Modifying Conditions of Release.)

All the while, the defendant was entering the homes of unwitting patients as a licensed medical

doctor (and felon) and providing onsite COVID-19 tests to scores of business employees




                                                 3
(without reporting any of that to Probation). That conduct shows an alarming disrespect for the

court, the law, and the practice of medicine.

          The defendant has flaunted his cooperation and his medical license as get out of jail free

cards – his ticket to probation. See Rebecca Haw Allensworth, Licensed to Pill (July 21, 2020),

https://www.nybooks.com/daily/2020/07/21/licensed-to-pill/.(noting that the defendant told her

he provided DEA with information about other Suboxone clinics and that he hoped for probation

for his felony offenses) (See also doc. 45, R & R Modifying Conditions of Release, pg. 5-6)

(noting defendant argued that his medical license allows him to conduct home visits and that

home confinement would banish him from practicing medicine).

          The defendant’s behavior on pretrial release deserves serious scrutiny and certainly

indicates the need for a serious sentence. A period of incarceration is warranted to promote

respect for the law and to deter the defendant from further criminal and dangerous conduct.

          As outlined above and as detailed in the government’s Amended Motion for Upward

Variance [doc. 68], the defendant has demonstrated a lengthy pattern of abusing his medical

license. (Doc. 61, Third Revised PSR, ¶ 75-77, pg. 15-16.) The defendant’s conduct shows a

total unwillingness to submit to the Court’s authority – to the Court he claims no action can be

taken to restrict his practice of medicine, because he has a valid medical license; to the Board he

offers cooperation and misrepresents the nature of his offense. The defendant believes he is

above the rules, above regulation, and above the law. He is not. An above-Guidelines sentence

would ensure he understands that. More importantly, however, it would ensure the safety of the

public.

                                                CONCLUSION

          For the reasons set forth above, and in the United States’ Amended Motion for Upward

Variance [doc. 68], the United States respectfully submits that an above-Guidelines sentence of


                                                   4
at least 18 months’ imprisonment is an appropriate sentence under the circumstances of this case

and would be sufficient, but not greater than necessary, to accomplish the sentencing purposes

embodied in Title 18, United States Code, Section 3553(a)(2). The United States reserves the

right to offer argument and proof at the sentencing hearing in support of its position on

sentencing as it deems appropriate and as the Court permits.

Respectfully submitted this 13th day of May 2021.



                                                     FRANCIS M. HAMILTON III
                                                     ACTING UNITED STATES ATTORNEY


                                              By:    s/Anne-Marie Svolto
                                                     ANNE-MARIE SVOLTO, BPR# 025716
                                                     Assistant United States Attorney
                                                     800 Market Street, Suite 211
                                                     Knoxville, Tennessee 37902
                                                     (865) 545-4167
                                                     anne-marie.svolto@usdoj.gov




                                                 5
